Per Curiam.

In deciding the issues presented on this appeal subdivisions (c) and (d) of section 8 of the emergency statute (L. 1945, ch. 3, as amd.; ch. 314, as amd.) must be read together, and so considered it seems to us that, notwithstanding the broad definition of £ £ landlord ’ ’ contained in section 2 of the act, embracing lessees as well as owners, the petitioner lacking ownership is not entitled to maintain these proceedings. (See 244 West 27th St. Corp., v. Lieberman, 272 App. Div. 725; Trade Accessories, Inc., v. Bellet, 184 Misc. 962; 250-252 West 27th St. Corp. v. Kofsky, 188 Misc. 647.)
Nor do we think that the proposed one-story loading platform satisfied the requirement of the construction of ££ a new build*1009ing ” within the meaning of subdivision (c). (Gilpin v. Mutual Life Ins. Co. of N. Y., 271 App. Div. 499, 503-504.)
The final orders should be reversed, with $30 costs as of one appeal, and final orders directed for the tenants, with costs.